UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) (Amendment No. 4) Solicitation/Recommendation Statement Under Section 14(d)(4) of the Securities Exchange Act of 1934 SAPIENT CORPORATION (Name of Subject Company) SAPIENT CORPORATION (Names of Persons Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Joseph A. LaSala, Jr. Senior Vice President, General Counsel and Secretary Sapient Corporation 131 Dartmouth Street Boston, MA 02116 (617) 621-0200 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the persons filing statement) With copies to: Faiza J. Saeed, Esq. Eric L. Schiele, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, New York 10019 (212) 474-1000 oCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 4 to Schedule 14D-9 (this “Amendment”) amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 previously filed with the Securities and Exchange Commission (the “SEC”) on November 12, 2014 (together with the Exhibits or Annexes thereto and as amended or supplemented from time to time, the “Schedule 14D-9”) by Sapient Corporation, a Delaware corporation (“Sapient”).The Schedule 14D-9 relates to the tender offer by 1926 Merger Sub Inc., a Delaware corporation (“Purchaser”) and a wholly owned indirect subsidiary of Publicis Groupe S.A., a French société anonyme (“Parent”), disclosed in the Tender Offer Statement on Schedule TO (together with the Exhibits or Annexes thereto and as amended or supplemented from time to time, the “Schedule TO”), filed by Purchaser and Parent with the SEC on November 12, 2014, pursuant to which Purchaser has offered to purchase all of the outstanding shares of common stock, par value $0.01 per share, of Sapient (the “Shares”) at a purchase price of $25.00 per Share, net to the seller in cash, without interest thereon and less any applicable withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated November 12, 2014 (as amended or supplemented from time to time, the “Offer to Purchase”), and in the related Letter of Transmittal (the “Letter of Transmittal”, which, together with the Offer to Purchase, constitutes the “Offer”). Capitalized terms used but not otherwise defined in this Amendment shall have the meanings ascribed to them in the Schedule 14D-9. Except as set forth below, the information set forth in the Schedule 14D-9 remains unchanged and is incorporated herein by reference as relevant to the items in this Amendment. Item 4.The Solicitation or Recommendation Item 4 of the Schedule 14D-9 is hereby amended by adding the words “on both a pre-SBC and post-SBC basis” immediately after the first reference to “September 30, 2014” in the penultimate paragraph under the heading “Financial Analyses and Opinions—Opinion of Blackstone—Selected Precedent Transactions Analysis” and by deleting the footnote to the table appearing under such paragraph. Item 8.Additional Information. Item 8 of the Schedule 14D-9 is hereby amended and supplemented by adding a new section immediately prior to the section beginning with the heading “Forward-Looking Statements”, as set forth below: “Extension of the Offer “On December 9, 2014, Parent announced an extension of the expiration of the Offer until the end of the day, immediately after 11:59 p.m., New York City time, on December 23, 2014, unless further extended. The Offer, which was previously scheduled to expire at the end of the day, immediately after 11:59 p.m., New York City time, on December 10, 2014, was extended to allow additional time for the satisfaction of the CFIUS Condition (as defined in the Offer to Purchase) and the FOCI Mitigation Plan Condition (as defined in the Offer to Purchase). Computershare Trust Company, N.A., in its capacity as depositary and paying agent for the Offer, has advised Parent and Purchaser that as of 5:00 p.m., New York City time, on December 8, 2014, approximately31,128,928 Shares have been validly tendered and not withdrawn pursuant to the Offer, representing approximately 21.3% of the outstanding Shares.” 1 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Schedule 14D-9 is true, complete and correct. SAPIENT CORPORATION By: /s/Joseph A. LaSala, Jr. Name: Joseph A. LaSala, Jr. Title:
